Citation Nr: 0311007	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-09 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased compensation under the provisions 
of 38 U.S.C.A. 
§ 1151 for depression, currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active duty from March 20, 1964 to 
April 7, 1964.

The case comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (Court) dated August 15, 2002, which vacated the 
portion of the April 25, 2002 Board decision denying an 
increased rating for depression in excess of 50 percent.  The 
present matter on appeal arose from rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fort Harrison, Montana.


REMAND

In this case, following receipt of the veteran's case at the 
Board, but prior to the promulgation of a decision regarding 
the issue on the title page of this remand, the Board 
undertook additional development of this issue pursuant to 
the authority then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The veteran was notified of such development 
via correspondence dated April 2003, as required by Rule of 
Practice 903. 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003) invalidated the Board's development authority 
under 38 C.F.R. § 19.9.  The Federal Circuit Court further 
stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  Therefore, in 
accordance with the instructions given by the Federal 
Circuit, this case must be remanded to the RO for initial 
consideration of the information developed by the Board, 
including the April 25, 2003 VA examination report currently 
of record.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims files 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an increased 
compensation under the provisions of 38 
U.S.C.A. § 1151 for depression, currently 
rated as 50 percent disabling, 
specifically considering the criteria 
listed in the VA Schedule for Rating 
Disabilities for major depression 
(Diagnostic Code 9434, as effective prior 
to and as of November 7, 1996).  In 
addition, the RO should take into 
consideration the holdings in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and 
Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition).  Furthermore, the 
RO's consideration of referring the 
service-connected claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  

3.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




